Per curiam.
This disciplinary matter is before the court on the Petition for Voluntary Surrender of License of the Respondent, B. Andrew Prince. *881The State Bar recommends the court accept Prince’s petition. Prince admits violating Standards 4 (professional conduct involving dishonesty, fraud, deceit, or wilful misrepresentation); 63 (failure to maintain complete records of client funds and to render appropriate accounts to the client regarding those funds); and 65 (commingling client funds with those of the attorney) of Bar Rule 4-102 (d) in connection with his representation of the probate of an estate. Prince was retained by the client, for whom he filed appropriate documents so that she was appointed administratrix of the estate. Thereafter, Prince opened an account on behalf of the estate, deposited estate funds in the account, and asked the client to sign a number of checks so that he could disburse money from the account to pay obligations of the estate. Prince wrote checks to himself from estate funds for almost all the funds of the estate. About two years later he took the remaining funds for his personal purposes. When the client discovered what Prince had done, she retained another attorney to attempt to recover the estate funds from Prince. Prince admits that the attorney on behalf of the former client demanded Prince account for the estate funds and return the funds to the client, that he failed to account for the funds, failed to return them to his former client, and used the funds for his personal benefit.
Prince admits his actions, particularly his misrepresentations, failure to render appropriate accounts to bus client regarding funds held in a fiduciary capacity, and commingling client funds with his personal funds, constitute violations of Standards 4, 63 and 65 of Bar Rule 4-102 (d). Prince requests that he be permitted to surrender his license to practice law, which he acknowledges is tantamount to disbarment under Bar Rule 4-110 (f). Shortly before Prince filed his petition, the Investigative Panel of the State Disciplinary Board directed the Office of the General Counsel to file a Petition for Emergency Suspension, and the Panel also voted to issue Prince; a Notice of Discipline for disbarment. The State Bar recommends that this Court accept Prince’s petition.
We have reviewed the record and accept Prince’s Petition for Voluntary Surrender of his license to practice law in this state. The name of B. Andrew Prince is hereby removed from the roll of persons entitled to practice law in the State of Georgia. Prince is reminded of his duties under Bar Rule 4-219 (c) to notify timely all clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.

*882Decided January 12, 1998.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.